INDEMNITY AGREEMENT

 

            This INDEMNITY AGREEMENT is made as of February 1, 2001, by and
between Stewart Enterprises, Inc., a Louisiana corporation (the "Corporation"),
and Michael K. Crane ("Indemnitee").

             In consideration of Indemnitee=s continued service after the date
hereof, the Corporation and Indemnitee do hereby agree as follows:     

            1.   

     Agreement to Serve. Indemnitee shall serve or continue to serve as an
officer of the Corporation, and as a director or officer of any other
corporation, subsidiary, partnership, joint venture, trust or other enterprise
of which he is serving at the request of the Corporation, and agrees to serve in
such capacities for so long as he is duly elected or appointed and qualified or
until such earlier time as he tenders his resignation in writing.



             2.        Definitions. As used in this Agreement:

                         (a)    The term "Claim" shall mean any threatened,
pending or completed claim, action, suit or proceeding, including appeals,
whether civil, criminal, administrative or investigative and whether made
judicially or extra-judicially, including any action by or in the right of the
Corporation, or any separate issue or matter therein, as the context requires.

                         (b)    The term "Determining Body" shall mean (i) those
members of the Board of Directors who are not named as parties to the Claim for
which indemnification is being sought ("Impartial Directors"), if there are at
least three Impartial Directors, or (ii) a committee of at least three Impartial
Directors appointed by the Board or a duly authorized committee thereof
(regardless whether the directors voting on such appointment are Impartial
Directors) or (iii) if there are fewer than three Impartial Directors or if the
Board of Directors or the committee appointed pursuant to clause (ii) of this
paragraph so directs (regardless whether the directors voting on such
appointment are Impartial Directors), independent legal counsel, which may be
the regular outside counsel of the Corporation, as designated by the Impartial
Directors or, if no such directors exist, the full Board of Directors.

                         (c)    The term "Disbursing Officer" shall mean the
President of the Corporation or, if the President has a direct or indirect
interest in the Claim for which indemnification is being sought, any officer who
does not have such an interest and who is designated by the President to be the
Disbursing Officer with respect to indemnification requests related to the
Claim, which designation shall be made promptly after receipt of the initial
request for indemnification with respect to such Claim.

                          (d)    The term "Expenses" shall mean any expenses or
costs including, without limitation, attorney=s fees, judgments, punitive or
exemplary damages, fines, excise taxes or amounts paid in settlement.

                          (e)    The term "Insurance Policy" shall mean the
Directors and Officers Liability Policy that the Corporation has obtained from
CNA, and the Excess Directors and Officers Liability Policies that the
Corporation has obtained from Twin City Fire Insurance Co. and Chubb/Federal
Insurance Company, on behalf of its directors and officers for the policy period
commencing September 27, 2000 and ending September 27, 2001.

             3.        Limitation of Liability. To the fullest extent permitted
by Article VI of the Articles of Incorporation of the Corporation (as in effect
on the date hereof), Indemnitee shall not be liable for any breach of his
fiduciary duty. If and to the extent such provisions are amended to permit
further limitations of liability, Indemnitee shall not be liable for any breach
of his fiduciary duty to the fullest extent permitted after any such amendment. 

            4.        Maintenance of Insurance

. (a) The Corporation represents and warrants that it presently maintains in
force and effect a directors and officers liability insurance policy with
coverage comparable to the coverage provided under the Insurance Policy, and
Indemnitee represents and warrants that he has been furnished with a copy of the
policy currently in effect and of the Insurance Policy. Subject only to the
provisions of Section 4(b) hereof, the Corporation hereby agrees that, so long
as Indemnitee shall continue to serve in any capacity referred to in Section
5(a) hereof and thereafter so long as Indemnitee shall be subject to any
possible Claim, the Corporation shall use its commercially reasonable best
efforts to purchase and maintain in effect for the benefit of Indemnitee one or
more valid and enforceable policies of directors and officers liability
insurance providing, in all respects, coverage at least comparable to that
provided pursuant to the Insurance Policy.



                          (b)    The Corporation shall not be required to
purchase and maintain the Insurance Policy or any comparable policy if directors
and officers liability insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, there is
insufficient benefit to the Corporation from such insurance.

             5.        Additional Indemnity. 

                         (a)    To the extent any Expenses incurred by
Indemnitee are in excess of the amounts reimbursed or indemnified pursuant to
the provisions of Section 4 hereof, the Corporation shall indemnify and hold
harmless Indemnitee against any Expenses actually and reasonably incurred by
Indemnitee (as they are incurred) in connection with any Claim against
Indemnitee, or involving Indemnitee solely as a witness or person required to
give evidence, by reason of Indemnitee=s position as a (i) director or officer
of the Corporation, (ii) director or officer of any subsidiary of the
Corporation or as a fiduciary with respect to any employee benefit plan of the
Corporation, or (iii) director, officer, partner, employee or agent of another
corporation, partnership, joint venture, trust or other for-profit or
not-for-profit entity or enterprise, if such position is or was held at the
request of the Corporation, whether relating to service in such position before
or after the effective date of this Agreement, if (A) Indemnitee is successful
in his defense of the Claim on the merits or otherwise or (B) Indemnitee has
been found by the Determining Body to have met the Standard of Conduct (as
hereinafter defined); provided that (1) the amount of Expenses for which the
Corporation shall indemnify Indemnitee may be reduced by the Determining Body to
such amount as it deems proper if it determines that the Claim involved the
receipt of personal benefit by Indemnitee, and (2) no indemnification shall be
made in respect of any Claim as to which Indemnitee shall have been adjudged by
a court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable for willful or intentional misconduct in the performance of his duty
to the Corporation or to have obtained an improper personal benefit, unless, and
only to the extent that, a court shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the court shall deem proper.

                          (b)    For purposes of this Agreement, the "Standard
of Conduct" is met when conduct by Indemnitee with respect to which a Claim is
asserted was conduct performed in good faith which he reasonably believed to be
in, or not opposed to, the best interest of the Corporation, and, in the case of
a Claim which is a criminal action or proceeding, conduct that Indemnitee had no
reasonable cause to believe was unlawful. The termination of any Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not meet the Standard of Conduct.

                          (c)    Promptly upon becoming aware of the existence
of any Claim as to which Indemnitee may be indemnified for Expenses and as to
which Indemnitee desires to obtain indemnification, Indemnitee shall notify the
President of the Corporation, but the failure to promptly notify the President
shall not relieve the Corporation from any obligation hereunder, except and to
the extent that such failure has materially and irrevocably harmed the
Corporation=s ability to defend against such Claim pursuant to Section 5(f)
hereof. Upon receipt of such request, the President shall promptly advise the
members of the Board of Directors of the request and that the establishment of a
Determining Body with respect thereto will be a matter to be considered at the
next regularly scheduled meeting of the Board. If a meeting of the Board of
Directors is not regularly scheduled within 120 calendar days of the date the
President receives notice of the Claim, the President shall cause a special
meeting of the Board of Directors to be called within such period in accordance
with the provisions of the Corporation=s By-laws. After the Determining Body has
been established, the President shall inform Indemnitee of the constitution of
the Determining Body and Indemnitee shall provide the Determining Body with all
facts relevant to the Claim known to him, and deliver to the Determining Body
all documents relevant to the Claim in his possession. Before the 60th day (the
"Determination Date") after its receipt from Indemnitee of such information,
together with such additional information as the Determining Body may reasonably
request of Indemnitee prior to such date (the receipt of which shall not begin a
new 60-day period), the Determining Body shall determine whether or not
Indemnitee has met the Standard of Conduct and shall advise Indemnitee of its
determination. If Indemnitee shall have supplied the Determining Body with all
relevant information, including all additional information reasonably requested
by the Determining Body, any failure of the Determining Body to make a
determination by or on the Determination Date as to whether the Standard of
Conduct was met shall be deemed to be a determination that the Standard of
Conduct was met by Indemnitee.

                          (d)    If at any time during the 60-day period ending
on the Determination Date, Indemnitee becomes aware of any relevant facts or
documents not theretofore provided by him to the Determining Body, Indemnitee
shall promptly inform the Determining Body of such facts or documents, unless
the Determining Body has obtained such facts or documents from another source.
The provision of such facts to the Determining Body shall not begin a new 60-day
period.

                          (e)    The Determining Body shall have no power to
revoke a determination that Indemnitee met the Standard of Conduct unless
Indemnitee (i) submits fraudulent information to the Determining Body at any
time during the 60 days prior to the Determination Date or (ii) fails to comply
with the provisions of Sections 5(c) or 5(d) hereof, including without
limitation Indemnitee=s obligation to submit information or documents relevant
to the Claim reasonably requested by the Determining Body prior to the
Determination Date.

                          (f)    In the case of any Claim not involving any
proposed, threatened or pending criminal proceeding, 

                                 (i)    if Indemnitee has, in the judgment of
the Determining Body, met the Standard of Conduct, the Corporation may, except
as otherwise provided below, individually or jointly with any other indemnifying
party similarly notified, assume the defense thereof with counsel reasonably
satisfactory to Indemnitee. If the Corporation assumes the defense of the Claim,
it shall keep Indemnitee informed as to the progress of such defense so that
Indemnitee may make an informed decision as to the need for separate counsel.
After notice from the Corporation that it is assuming the defense of the Claim,
it will not be liable to Indemnitee under this Agreement for any legal or other
expenses subsequently incurred by Indemnitee in connection with the defense
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its own counsel in such action, suit
or proceeding but the fees and expenses of such counsel incurred after such
notice from the Corporation of its assumption of the defense shall be at the
expense of Indemnitee unless (A) the employment of counsel by Indemnitee has
been authorized by the Determining Body, (B) Indemnitee shall have concluded
reasonably that there may be a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of such action or (C) the Corporation
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Corporation. The Corporation shall not be entitled to assume the defense of
any action, suit or proceeding brought by or in the right of the Corporation or
as to which Indemnitee shall have made the conclusion provided for in (B) above;
and

                                  (ii)    the Corporation shall fairly consider
any proposals by Indemnitee for settlement of the Claim. If the Corporation
proposes a settlement of the Claim and such settlement is acceptable to the
person asserting the Claim, or the Corporation believes a settlement proposed by
the person asserting the Claim should be accepted, it shall inform Indemnitee of
the terms of such proposed settlement and shall fix a reasonable date by which
Indemnitee shall respond. If Indemnitee agrees to such terms, he shall execute
such documents as shall be necessary to make final the settlement. If Indemnitee
does not agree with such terms, Indemnitee may proceed with the defense of the
Claim in any manner he chooses, provided that if Indemnitee is not successful on
the merits or otherwise, the Corporation=s obligation to indemnify such
Indemnitee as to any Expenses incurred following his disagreement with the
Corporation shall be limited to the lesser of (A) the total Expenses incurred by
Indemnitee following his decision not to agree to such proposed settlement or
(B) the amount that the Corporation would have paid pursuant to the terms of the
proposed settlement. If, however, the proposed settlement would impose upon
Indemnitee any requirement to act or refrain from acting that would materially
interfere with the conduct of Indemnitee=s affairs, Indemnitee may refuse such
settlement and continue his defense of the Claim, if he so desires, at the
Corporation=s expense in accordance with the terms and conditions of this
Agreement without regard to the limitations imposed by the immediately preceding
sentence. In any event, the Corporation shall not be obligated to indemnify
Indemnitee for any amount paid in a settlement that the Corporation has not
approved. 

                         (g)    In the case of any Claim involving a proposed,
threatened or pending criminal proceeding, Indemnitee shall be entitled to
conduct the defense of the Claim with counsel of his choice and to make all
decisions with respect thereto, provided, however, that the Corporation shall
not be obliged to indemnify Indemnitee for any amount paid in settlement of such
a Claim unless the Corporation has approved such settlement.

                          (h)    After notifying the Corporation of the
existence of a Claim, Indemnitee may from time to time request the Corporation
to pay the Expenses (other than judgments, fines, penalties or amounts paid in
settlement) that he incurs in pursuing a defense of the Claim prior to the time
that the Determining Body determines whether the Standard of Conduct has been
met. The Disbursing Officer shall pay to Indemnitee the amount requested
(regardless of Indemnitee=s apparent ability to repay such amount) upon receipt
of an undertaking by or on behalf of Indemnitee to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Corporation under the circumstances, provided, however, that if the Disbursing
Officer does not believe such amount to be reasonable, he shall advance the
amount deemed by him to be reasonable and Indemnitee may apply directly to the
Determining Body for the remainder of the amount requested.

                          (i)    After the Determining Body has determined that
the Standard of Conduct has been met, for so long as and to the extent that the
Corporation is required to indemnify Indemnitee under this Agreement, the
provisions of Section 5(h) hereof shall continue to apply with respect to
Expenses incurred after such time except that (i) no undertaking shall be
required of Indemnitee and (ii) the Disbursing Officer shall pay to Indemnitee
the amount of any fines, penalties or judgments against him which have become
final and for which he is entitled to indemnification hereunder, and any amount
of indemnification ordered to be paid to him by a court.

                          (j)    Any determination by the Corporation with
respect to settlement of a Claim shall be made by the Determining Body.

                          (k)    All determinations and judgments made by the
Determining Body hereunder shall be made in good faith.

             6.        Enforcement.

                          (a)    The rights provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction.

                          (b)    If Indemnitee seeks a judicial adjudication of
his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Corporation, and shall be
indemnified by the Corporation against, any and all expenses actually and
reasonably incurred by him in connection with such proceeding, but only if he
prevails therein. If it shall be determined that Indemnitee is entitled to
receive part but not all of the relief sought, then Indemnitee shall be entitled
to be reimbursed for all expenses incurred by him in connection with such
judicial adjudication if the amount to which he is determined to be entitled
exceeds 50% of the amount of his claim. Otherwise, the expenses incurred by
Indemnitee in connection with such judicial adjudication shall be appropriately
prorated.

                          (c)    In any judicial proceeding described in this
Section 6, the Corporation shall bear the burden of proving that Indemnitee is
not entitled to the relief sought.

             7.        Saving Clause. If any provision of this Agreement is
determined by a court having jurisdiction over the matter to violate or conflict
with applicable law, the court shall be empowered to modify or reform such
provision so that, as modified or reformed, such provision provides the maximum
indemnification permitted by law and such provision, as so modified or reformed,
and the balance of this Agreement, shall be applied in accordance with their
terms. Without limiting the generality of the foregoing, if any portion of this
Agreement shall be invalidated on any ground, the Corporation shall nevertheless
indemnify Indemnitee to the full extent permitted by any applicable portion of
this Agreement that shall not have been invalidated and to the full extent
permitted by law with respect to that portion that has been invalidated.

             8.        Non-Exclusivity. (a) The indemnification and advancement
of Expenses provided by or granted pursuant to this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee is or may become
entitled under any statute, articles of incorporation, by-law, authorization of
stockholders or directors, agreement, or otherwise.

                          (b)    It is the intent of the Corporation by this
Agreement to indemnify and hold harmless Indemnitee to the fullest extent
permitted by law, so that if applicable law would permit the Corporation to
provide broader indemnification rights than are currently permitted, the
Corporation shall indemnify and hold harmless Indemnitee to the fullest extent
permitted by applicable law notwithstanding that the other terms of this
Agreement would provide for lesser indemnification.

             9.        Confidentiality. The Corporation and Indemnitee shall
keep confidential to the extent permitted by law and their fiduciary obligations
all information and determinations provided pursuant to or arising out of the
operations of this Agreement and the Corporation and Indemnitee shall instruct
its or his agents and employees to do likewise.

             10.        Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which taken together shall be deemed to constitute a single instrument.

             11.        Applicable Law. This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Louisiana.

             12.        Successors and Assigns. This Agreement shall be binding
upon Indemnitee and upon the Corporation, its successors and assigns, and shall
inure to the benefit of Indemnitee=s heirs, personal representatives, and
assigns and to the benefit of the Corporation, its successors and assigns.

            13.   

     Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in writing signed by the Corporation
and Indemnitee. Notwithstanding any amendment, modification, termination or
cancellation of this Agreement or any portion hereof, Indemnitee shall be
entitled to indemnification in accordance with the provisions hereof with
respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.



             14.        Gender. All pronouns and variations thereof used in this
Agreement shall be deemed to refer to the masculine, feminine or neuter gender,
singular or plural, as the identity of the person, persons, entity or entities
referred to may require.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed and signed as of the date and year first above written.

STEWART ENTERPRISES, INC.

By:    /S/ JAMES W. MCFARLAND         
                  James W. McFarland
         Compensation Committee Chairman

INDEMNITEE:

              /S/ MICHAEL K. CANE             
                     Michael K. Crane